In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-3657
DEMETRIUS G. JACKSON,
                                             Plaintiff-Appellant,
                                v.

UNITED STATES OF AMERICA,
                                             Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, South Bend Division.
                No. 98 CR 6—Allen Sharp, Judge.
                         ____________
    ARGUED MAY 10, 2006—DECIDED SEPTEMBER 8, 2006
                     ____________


  Before FLAUM, Chief Judge, and BAUER and EVANS,
Circuit Judges.
  BAUER, Circuit Judge. On July 30, 1999, Demetrius G.
Jackson was sentenced 262 months’ imprisonment as a
career offender under U.S.S.G. § 4B1.1. Nearly five years
later, he succeeded in reducing one of the predicate state
convictions for this enhancement from a felony to a misde-
meanor. He then brought before the district court this
collateral attack on his federal sentence, which is, substan-
tively, a motion under 28 U.S.C. § 2255. Because Jackson
had previously filed a § 2255 petition in 2000, and had no
certificate of appealability (COA), the district
court dismissed his petition. Finding ourselves without
jurisdiction to hear his appeal or grant a COA, we affirm.
2                                               No. 04-3657

   The facts of this case are not in dispute. On March 10,
1988, Jackson pleaded guilty in Indiana state court to
criminal recklessness, a Class D felony under Ind. Code
§ 35-42-2-2. His plea agreement was structured so that,
should he successfully complete a two year term of proba-
tion, the record of his conviction would be altered to re-
flect a class A misdemeanor, not the original felony.
Jackson satisfied this condition, but his record was not
automatically altered, and he did not address the mat-
ter with the Indiana court system for more than fifteen
years. In the interim period, his criminal career proceeded
apace.
  On June 2, 1998, Jackson was convicted of both the
simple possession of cocaine base, 21 U.S.C. § 844, and
possession with the intent to distribute, 21 U.S.C. § 841.
Because of questions regarding the classification of his 1988
conviction, however, the district court declined to apply the
career offender provision under U.S.S.G. § 4B1.1. It im-
posed, instead, a term of 97 months’ imprisonment. On
direct appeal, Jackson contested certain elements of his
trial, and the government cross-appealed the district court’s
refusal to impose the § 4B1.1 enhancement. Reasoning that
he “was initially charged with attempted murder, but pled
guilty to ‘Criminal Recklessness, a Class D Felony,’ ” we
concluded that Jackson’s conviction was clearly a crime of
violence. United States v. Jackson, 177 F.3d 628, 632-33
(7th Cir. 1999). When paired with his 1993 conviction for
reckless homicide, there was no question that he was a
career offender within the meaning of § 4B1.1. We affirmed
the conviction and vacated and remanded the sentence. Id.
at 633.
  On July 30, 1999, the district court resentenced Jackson
consistent with our ruling. Applying the § 4B1.1 enhance-
ment, the court set his term at 262 months’ imprisonment.
Jackson filed no direct appeal from the judgment.
No. 04-3657                                                  3

   Following his resentencing, Jackson sought to amend
his Indiana state court record and reduce his federal
sentence. Towards this end, he retained three separate
attorneys between 1999 and 2001, including his initial trial
counsel. Additionally, on March 13, 2000, he filed a pro se
petition attacking his federal sentence under 28 U.S.C.
§ 2255. In the petition, Jackson alleged, inter alia, that he
was denied his right to due process, confrontation, and
effective assistance of counsel. To support these claims, he
attached an exhibit detailing correspondence with his trial
attorney, James Korpal. The letter stated “. . . I want you to
file for my appeal and file for sentencing correction because
my state case is a class A misdemeanor so no matter what
happen [sic] this case can’t be used.” Tr. Rec. 115, Ex. A.
This letter was dated September 15, 1999.
  Additionally, Jackson filed numerous pro se motions
in conjunction with this § 2255 petition. One of these
was a request to stay the federal proceedings so as to
pursue a post-conviction action in state court. The state
court action, he noted, determined whether “he qualified for
the status of Career Criminal.” Tr. Rec. 125 at 2. In its
reply, the government addressed Jackson’s claims regarding
the use of the state court conviction to enhance his federal
sentence. Following a full and complete review of the
record, the district court denied the § 2255 petition and all
related motions on July 18, 2000. Again, Jackson filed no
appeal from the judgment.
  Jackson did not re-address the matter of his state
court conviction until May 22, 2002, when he prepared a
petition for post-conviction relief from his 1988 conviction.
He did not file this petition in the Indiana state courts until
May 28, 2003, nearly four years after his federal
resentencing. And it was not until May 7, 2004, following
the state court’s grant of permission to proceed in forma
pauperis, that Jackson filed a writ of habeas corpus to
correct his sentence. The Indiana court granted relief that
4                                                No. 04-3657

day, and reduced the record of Jackson’s to a class A
misdemeanor.
   With his state court record amended, Jackson again
challenged his federal sentence by collateral attack. On
August 9, 2004, with § 2255 no longer available, he filed
an action in the Northern District of Indiana captioned:
“Motion to Reopen, Reduce and Resentence Petitioner to 18
U.S.C. § 3559(c)(7); and Writ of Error Corum [sic] Nobis.” In
its reply, the government argued that the motion was
a second or successive petition under § 2255, which re-
quired, but did not have, a certificate of appealability
(COA). On September 27, 2004, the district court concluded
that Jackson’s filing was such a creatively captioned
successive motion and denied relief. In a subsequent motion
filed with the district court, docketed as a Notice of Appeal,
Jackson asserted that the court’s September order denying
relief was a “clear error of constitutional law, as well as the
congressional mandate in regards to [18 U.S.C.
§ 3559(c)(7)].” Tr. Rec. at 143. This appeal followed.
   Jackson argues now that, primarily, his right to relief
is not premised on constitutional error, which would require
a certificate of appealability from this court for a successive
§ 2255 petition. But, instead, that it is one of “changed
circumstances,” and that he has a manifest right to chal-
lenge the “mechanical” application of his sentence in light
of this change. The appeal from the district court’s dis-
missal is properly before us, he argues, under 18 U.S.C.
§ 3742(a)(2), which provides: “A defendant may file a notice
of appeal in the district court for review of an otherwise
final sentence if the sentence . . . was imposed as a result of
an incorrect application of the sentencing guidelines.”
  Following a preliminary review of his novel claim, this
court issued a minute order acknowledging this “changed
circumstances” argument, and allowed the matter to
proceed to briefing. Jackson interpreted this order as a
full endorsement of his motion, and, under Circuit Rule
No. 04-3657                                                  5

57, sought to have the district court modify its judgment.
On August 3, 2005, the district court declined to do so. In
full briefing and at oral argument, Jackson raised not
just his “changed circumstances” claim, but also argued
that, in the alternative, the facts of his case satisfy the
§ 2255 requirements to warrant a COA.
  We review first Jackson’s claim that his appeal is prop-
erly before us pursuant to 18 U.S.C. § 3742. At the outset,
we note that this Circuit has never offered § 3742 as an
avenue to review the denial of a collateral attack; it has
always been considered a route for direct appeal. See, e.g.,
United States v. Rand, 403 F.3d 489, 493 (7th Cir. 2005);
United States v. Bass, 325 F.3d 847, 849 (7th Cir. 2003).
Indeed, Jackson acknowledges this much in his brief, and
he can point to no law from this, or any of our sister
circuits, to support his novel jurisdictional claim. But it is
this interpretive consistency that Jackson attempts to turn
to his advantage, to wit, because § 3742 has never been
employed in a collateral attack such as his, we have never
explicitly held it ineligible for such a purpose. The consis-
tent application, however, stems from the plain meaning of
the statutory language: the defendant may file a notice of
appeal where the sentence “was imposed as a result of an
incorrect application of the sentencing guidelines.”
§ 3742(a), (a)(2) (emphasis added). In this case, Jackson
does not appeal from the 1999 imposition of his sentence,
but the 2004 rejection of his collateral attack.
  The only prior legal consideration in which Jackson
claims support for his argument is a brief bit of reasoning
in United States v. Ruiz, 536 U.S. 622 (2002). There,
appellant Ruiz challenged the district court’s failure to
grant a downward departure under § 3742. In considering
Ruiz’s claim under § 3742(a), the Supreme Court first
evaluated the merits of her argument to determine the
validity of its jurisdiction on appeal, reasoning that “it is a
familiar law that a federal court always has jurisdiction to
6                                                No. 04-3657

determine its own jurisdiction.” 536 U.S. at 628 (citing
United States v. Mine Workers, 330 U.S. 258, 291 (1947)). It
is this reasoning upon which Jackson relies, but in doing so
he confuses the issue. There is no doubt that we have
jurisdiction to determine our own jurisdiction. The perti-
nent question is whether we have jurisdiction to hear his
appeal. Perhaps the most informative fact from Ruiz is that
the case was before the Supreme Court on direct appeal, not
after a collateral attack.
  Jackson also submits that if we reject § 3742 as an
alternate avenue for relief, its overlap with 28 U.S.C. § 1291
would render the provision mere surplusage. This interpre-
tation, however, ignores the difference between a general
grant of jurisdiction and a statute governing the precise
form in which that jurisdiction may be exercised.
Section 1291 provides that the courts of appeals shall have
the jurisdiction to hear “appeals from all final decisions” of
the federal district courts. In contrast, § 3742 provides the
specific circumstances in which those appeals may be heard
from criminal sentencing. Employing this language as it
was intended by Congress in the Sentencing Reform Act of
1984, i.e., for § 3742 to inform and execute 18 U.S.C. § 1291
within the criminal context, will hardly render either
section surplusage.
  Further, when considering Jackson’s argument for an
implied avenue of jurisdiction under § 3742, we find
informative the Supreme Court’s reasoning in Custis v.
United States, 511 U.S. 485, 492 (1994). There, Custis, who
received an enhanced sentence under the Armed Career
Criminal Act of 1984, 18 U.S.C. § 924(e) (ACCA), challenged
two of his predicate state court convictions in the federal
district court as having been obtained in violation of his
constitutional right to effective assistance of counsel. See
Custis, 511 U.S. at 487-90. He brought this collateral attack
under § 924(e), which, he argued, provided an “implied
right” to challenge the conviction. Id. at 491. The Supreme
No. 04-3657                                                   7

Court, however, found that the ACCA offered no such
implied jurisdiction. Id. 490-91. It reasoned that where
Congress intended to authorize collateral attacks, “it knew
how to do so.” Id. at 492. Similarly, Congress provided no
such express avenue for the review of collateral attacks in
§ 3742. We find, therefore, that Jackson’s attempt to
demonstrate the requisite appellate jurisdiction under this
statute fails.
  In truth, Jackson’s inventively captioned motion is,
substantively, a successive petition under 18 U.S.C. § 2255.
    Any motion filed in the district court that imposed
    the sentence, and substantively within the scope of
    § 2255 ¶ 1, is a motion under § 2255, no matter what
    title the prisoner plasters on the cover. See, e.g.,
    Ramunno v. United States, 264 F.3d 723 (7th Cir. 2001).
    Call it a motion for a new trial, arrest of judgment,
    mandamus, prohibition, coram nobis, coram vobis,
    audita querela, certiorari, capias, habeas corpus,
    ejectment, quare impedit, bill of review, writ of error, or
    an application for a Get-Out-of-Jail Card; the name
    makes no difference. It is substance that controls. See
    Thurman v. Gramley, 97 F.3d 185, 186-87 (7th Cir.
    1996).
United States v. Lloyd, 398 F.3d 978, 979-980 (7th Cir.
2005) (emphasis added) (quoting Melton v. United States,
359 F.3d 855, 857 (7th Cir. 2004)). The argument that his
sentence was an incorrect application of the Guidelines
in light of his “changed circumstances,” and that he is
thus serving a term beyond that required by law, falls
withing the ambit of § 2255 ¶ 1. See id. at 980; see, e.g.,
Johnson v. United States, 544 U.S. 295 (2005) (denying
petitioner’s § 2255 motion challenging a § 4B1.1 enhance-
ment after having the predicate state convictions vacated).
Further, Jackson himself acknowledged the constitu-
tional basis of his claim in his filings before the lower court.
8                                                 No. 04-3657

The district court’s decision to dismiss Jackson’s motion as
a successive § 2255 petition in want of a COA was, there-
fore, proper.
   As we have noted before, an appeal from an order denying
a § 2255 petition as second and successive, filed without a
COA, may be treated as a request for a COA. See Nunez v.
United States, 96 F.3d 990, 991 (7th Cir. 1996). But Jack-
son’s claim does not meet the criterion necessary to grant
such a request. In Hope v. United States, we held that “a
successive motion under 28 U.S.C. § 2255 . . . may not be
filed on the basis of newly discovered evidence unless the
motion challenges the conviction and not merely the sen-
tence.” 108 F.3d 119, 120 (7th Cir. 1997); see § 2255 ¶ 8.
Here Jackson does not even challenge his culpability in the
action leading to the predicate conviction. Instead, his
amended state record merely recharacterizes the offense.
This falls far short of the necessary showing for the relief he
seeks.
  Jackson argues, however, that pursuant to Johnson v.
United States, we should consider his amended state court
record a new “fact” granting him a one-year period in which
to collaterally attack his federal sentence. See 544 U.S. 295;
see also, Wilson v. United States, 413 F.3d 685, 686 (7th Cir.
2005). But this argument ignores the plain fact that
Johnson was before the Supreme Court on appeal from the
petitioner’s first § 2255 motion. Furthermore, Jackson is
unable to demonstrate Johnson’s required diligence in
obtaining the state-court order that vacated his predicate
conviction. 544 U.S. at 310. There, an unexplained 21-
month delay was fatal to petitioner’s claim of diligence. See
544 U.S. at 310-11. Comparably, Jackson tarried for nearly
three years between the rejection of his initial § 2255
motion and the filing of his petition for post-conviction relief
in the Indiana state court.
  Finally, we take a moment to address Jackson’s claim
that his right to challenge his enhanced sentence is “mani-
No. 04-3657                                                  9

fest.” App. Br. at 14. While it is true that our jurisprudence
is replete with general reasons why a defendant
may challenge his sentence, we have never held the right to
such challenges is without limit, as his use of the word
“manifest” seems to imply. Indeed, Jackson’s argument
ignores the strictures placed on our jurisdiction by the
Antiterrorism and Effective Death Penalty Act of 1996,
under which§ 2255 was most recently amended. Moreover,
each case upon which he relies to support this claim to a
“manifest” right address appeals either from a denial of a
timely filed initial § 2255 motion, or directly following the
imposition of a sentence. See App. Br. at 14-15.
  For the foregoing reasons,1 the decision of the district
court is AFFIRMED.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




1
  Jackson waived any basis for relief under § 3559(c)(7) or the
writ of coram nobis in his reply brief.


                    USCA-02-C-0072—9-8-06